            Case 1:19-cr-00651-LTS Document 593 Filed 04/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING

CLAUDIU VADUVA,                                                                 19-CR-651 (LTS)
                                      Defendant.
-----------------------------------------------------------------X


Check Proceeding that Applies


____     Entry of Plea of Guilty


         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.




VADUVA - SENT SCHD ORD 4.9.21.DOCX                             VERSION MARCH 31, 2021                 5
            Case 1:19-cr-00651-LTS Document 593 Filed 04/13/21 Page 2 of 3




  Date:           _________________________                    ____________________________
                  Print Name                           Signature of Defendant




   ;
  ____     Sentence


           I understand that I have a right to appear before a judge in a courtroom in the Southern
           District of New York at the time of my sentence and to speak directly in that courtroom
           to the judge who will sentence me. I am also aware that the public health emergency
           created by the COVID-19 pandemic has interfered with travel and restricted access to the
           federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
           I have discussed these issues with my attorney and willingly give up my right to be
           present, at the time my sentence is imposed, in the courtroom with my attorney and the
           judge who will impose that sentence. By signing this document, I wish to advise the court
           that I willingly give up my right to appear in a courtroom in the Southern District of New
           York for my sentencing proceeding as well as my right to have my attorney next to me at
           the time of sentencing on the following conditions. I want my attorney to be able to
           participate in the proceeding and to be able to speak on my behalf at the proceeding.
           I also want the ability to speak privately with my attorney at any time during the
           proceeding if I wish to do so.
                                                             3HUPLVVLRQJLYHQWRFRXQVHOWRVLJQ
                                                                                              J
                                                             RQEHKDOIRI&ODXGLX9DGXYDD


  Date:             &ODXGLX9DGXYD
                  _________________________                      6&ODXGLX9DGXYD
                                                               ____________________________
          Print Name                           Signature of Defendant


  I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
  client, my client’s rights to attend and participate in the criminal proceedings encompassed by
  this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
  consents to the proceedings being held with my client and me both participating remotely.




  VADUVA - SENT SCHD ORD 4.9.21.DOCX                VERSION MARCH 31, 2021                         6
           Case 1:19-cr-00651-LTS Document 593 Filed 04/13/21 Page 3 of 3




Date:             6HDQ00DKHU
               __________________________                   _____________________________
                                                                __________________
       Print Name                           Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
                                %UXQR%OXPHQIHOG
The interpreter’s name is: _______________________.




Date:          _________________________
                 __________
                         __________
                         __
        Signature of Defense Counsel




Accepted:       ͬƐͬ>ĂƵƌĂdĂǇůŽƌ^ǁĂŝŶ
               ________________________
               Signature of Judge
               Date:   ϰͬϵͬϮϬϮϭ




VADUVA - SENT SCHD ORD 4.9.21.DOCX              VERSION MARCH 31, 2021                          7
